Citation Nr: 1221099	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  99-00 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a chronic cough, to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for shortness of breath, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to August 1990 and from December 1990 to May 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from March 1996 and August 1997 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, and St. Louis, Missouri.  Jurisdiction over the claims file is held by the St. Louis RO.

In February 1998, the Veteran testified before a hearing officer at the RO.  A transcript of the hearing is of record.  In substantive appeals dated August 1998 and November 1998, the Veteran requested to appear before a hearing conducted by a Veterans Law Judge at the RO and at the Board's Central Office in Washington, D.C.  The Veteran was contacted in a December 2006 letter and asked to clarify her request for a hearing before the Board.  No response to this letter was received and the 1998 requests for a hearing are considered withdrawn. 

In June 2000, July 2003, December 2007, March 2009, and September 2010, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.  The Board's most recent remand in September 2010 included claims for an increased rating for chronic joint pain and irritable bowel symptoms, an earlier effective date for the grant of service connection for posttraumatic stress disorder (PTSD), and an earlier effective date for the grant of service connection for chronic joint pain and irritable bowel symptoms.  The claims for earlier effective dates were granted in a May 2011 rating decision and a statement of the case (SOC) was also issued in May 2011 for the increased rating claim.  No substantive appeal was received.  Therefore, these claims are no longer before the Board.  

FINDINGS OF FACT

1.  The Veteran's chronic cough, diagnosed as asthma, was not present in service or until years thereafter, is not etiologically related to any incident of service, and is not a manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness.

2.  The Veteran's shortness of breath, diagnosed as asthma, was not present in service or until years thereafter, is not etiologically related to any incident of service, and is not a manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness.


CONCLUSIONS OF LAW

1.  The Veteran's chronic cough was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).  

2.  The Veteran's shortness of breath was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.317.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for a chronic cough and shortness of breath as they are manifestations of an undiagnosed illness incurred during active duty service in Southwest Asia.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  
For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record clearly establishes the presence of a current respiratory disability to account for the Veteran's complaints of a chronic cough and shortness of breath.  In October 2010, while hospitalized for pneumonia, the Veteran was diagnosed with reactive airway disease asthma.  She has undergone treatment with antibiotics and Prednisone, and was also diagnosed with mild persistent asthma upon VA examination in July 2011.  Although a private physician suspected that the Veteran might have mild pulmonary hypertension in October and November 2007, this diagnosis was ruled out by the July 2011 VA examiner based on testing performed during the Veteran's October 2010 hospitalization.  Therefore, the record establishes that the Veteran's cough and shortness of breath are associated with asthma. 

Service treatment records are negative for respiratory complaints or treatment.  Although the Veteran has not reported undergoing any treatment for a cough or shortness of breath during service, she has contended the she was exposed to dust, smoke, fumes, and other particulates during her service in Kuwait.  The Veteran's DD-214 verifies that she served in Southwest Asia, and exposure to such elements is consistent with the location and nature of the Veteran's service.  38 U.S.C.A. § 1154(a) (West 2002).  The Board will therefore resolve reasonable doubt in favor of the Veteran and find that the first two elements of service connection-a current disability and in-service injury-have been demonstrated.

Regarding the third element of service connection, a nexus between the Veteran's current disability and the in-service injury, the Board notes that service and post-service treatment records do not indicate such a link.  Service records are negative for evidence of respiratory complaints and the Veteran has denied undergoing any treatment during service.  The Veteran also denied experiencing a chronic cough or shortness of breath on a report of medical history conducted as part of a reserves examination in November 1993.  In fact, the earliest evidence of complaints related to a cough or shortness of breath dates from an August 1995 patient history form from the VA Medical Center (VAMC), more than four years after the Veteran's separation from active service.  The absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's asthma was present in service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran has also not reported a continuity of symptoms.  The history she has provided is to the effect that she was exposed to various airborne pollutants during service, but did not begin to experience a cough or shortness of breath until several years later.  The Board has considered the statements of the Veteran connecting her asthma to service, but as a lay person, she is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of her cough and shortness of breath, but finds that her opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

The weight of the competent evidence is also against the claim.  The Veteran was provided a VA examination in July 2011, and after reviewing the claims file and examining the Veteran, the examiner determined that the Veteran's asthma was not related to any in-service exposure, disease, or injury.  The opinion was based on the absence of any treatment during service, the several years that passed before the Veteran began to experience respiratory complaints, and the Veteran's own reported history.  The Veteran has not provided any medical opinions in support of her claim, and none of her treating physicians have related her current asthma to any incident of active duty service, to include exposure to smoke and other pollutants.  

Although the Veteran has not submitted a medical opinion in support of her claim, her representative has provided copies of several articles, studies, and an August 2011 presentation from the VA War Related Illness and Injury Study Center (WRIISC) that pertain to a possible link between the Veteran's respiratory complaints and service.  The Board observes that the generally applicable standard for establishing the value of such evidence was discussed in Roberts v. West, 13 Vet. App. 185, 188-89 (1999).  In order to establish service connection by means of such treatise evidence it must "not simply provide speculative generic statements not relevant to the veteran's claim."  See Wallin v. West, 11 Vet. App. 509 514 (1998).  Instead, standing alone, the evidence must discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  

The evidence submitted by the Veteran's representative does not establish a link between the Veteran's disability and any exposure to smoke, fumes, sand, and other pollutants during service.  The studies, articles, and August 2011 VA WRIISC presentation merely show that a significant association has been shown between exposure to particulates such as sand and oil well fires and asthma, wheezing, and coughs.  The evidence also specifically notes that additional studies are necessary before an etiological relationship can be identified between airborne particulates and respiratory conditions.  The August 2011 WRIISC presentation also states that there is very limited data of the direct effect of exposure such as that claimed by the Veteran and pulmonary symptoms.  The Board therefore finds that the evidence submitted by the Veteran's representative does not have the requisite "degree of certainty" required by Wallin and Sacks, supra; see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) ("generic statement about the possibility of a link between chest trauma and restrictive lung disease . . . [is] too general and inconclusive ...").  It is therefore clearly outweighed by the competent medical evidence of record, to include the opinion of the July 2011 VA examiner who issued an opinion after review of evidence that specifically pertains to the Veteran such as service treatment records and the Veteran's own reported history.  
The Veteran also contends that service connection is warranted for her claimed cough and shortness of breath under 38 C.F.R. § 3.317 for certain disabilities due to undiagnosed illnesses for veterans who served in the Persian Gulf.  On two occasions, medical professionals have noted that the Veteran might have an undiagnosed illness.  Upon VA examination in April 2005, the Veteran was diagnosed with unexplained complaints and a multi-symptoms illness; the VA examiner also noted that the Veteran's problems were all subjective.  Similarly, in March 2011, a private doctor noted that the Veteran may have an as of yet undiagnosed illness to account for her persistent cough.  However, the Board notes that the April 2005 VA examiner and March 2011 private physician did not consider the Veteran's diagnosis of asthma.  The July 2011 VA examiner and other private doctors have confirmed the finding of asthma, and the record indicates that the Veteran's cough and shortness of breath are manifestations of this condition.  As the Veteran's respiratory symptoms have been attributed to a known clinical diagnosis (i.e. asthma), service connection is not warranted for the claimed disability as due to an undiagnosed illness.  38 C.F.R. § 3.317(a)(1)(ii).

Finally, the record contains some evidence that the Veteran's complaints of shortness of breath are associated with her service-connected anxiety disorder.  During the February 1998 hearing, the Veteran testified that she believed her shortness of breath was related to panic attacks and anxiety, and the April 2005 VA examiner opined that the Veteran's shortness of breath could be secondary to anxiety.  The Veteran's anxiety disorder is currently rated under Diagnostic Code 9413 and the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9413.  The rating criteria contemplate panic attacks, anxiety, and episodes of significant stress.  The Board therefore finds that any component of the Veteran's shortness of breath that may be associated with his service-connected anxiety disorder is already contemplated by the criteria used to rate the anxiety condition.  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was several years after her separation from active duty service.  In addition, the weight of the competent evidence establishes that the Veteran's asthma is not related to her active duty service, to include exposure to smoke, fumes, sand, and other pollutants in Southwest Asia.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and they are denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in April 2003 and August 2003 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  The current claims for service connection originate from rating decisions decided and appealed prior to the enactment of the current § 5103(a) requirements in 2000.  In Pelegrini, the Court acknowledged that where, as here, the § 5103(a) notice was not mandated at the time of the initial decision, the RO did not err in not providing such notice.  Rather, the Veteran has the right to a content complying notice and proper subsequent VA process.  Pelegrini II, 18 Vet. App. at 120.  As noted above, the Veteran was provided with notice letters that met the requirements of the VCAA.  Therefore, she was "provided the content-complying notice to which he [was] entitled." Pelegrini II, 18 Vet. App. at 122.  In addition, the Veteran's claims were readjudicated following the receipt of complete VCAA notice, to include the Dingess elements.  The timing deficiency was therefore remedied in light of the readjudication of the claims in the February 2012 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran was provided a proper VA examination in July 2011, to include a medical opinion addressing the etiology of the claimed respiratory condition.  In December 2011, the Veteran's representative contended that clarification was needed from the VA examiner with respect to the Veteran's exposure to dust, fumes, smoke, and other particulates during active duty service in Southwest Asia.  The Board finds that such clarification is not required.  The July 2011 VA examiner reviewed the complete claims file, to include the Veteran's contentions, and specifically asked the Veteran regarding her exposure to dust fumes and smoke.  The Veteran denied any significant exposure and also reported that she had no respiratory symptoms during active duty service.  This history may be at odds with the arguments the Veteran's representative has made on her behalf, but the VA examiner's opinion was clearly based on the Veteran's own self-reported history of events during service.  Therefore, the Board finds that clarification regarding the Veteran's in-service exposure is not required. 

VA has obtained records of treatment reported by the Veteran, including available service treatment records, records of VA treatment, and private medical records.  Regarding the Veteran's service treatment records, it does not appear that complete records are available for inclusion in the record.  The RO requested the Veteran's complete records from the service department in November 1995, and two files of records were received though the Veteran's records from her service in Southwest Asia were not included.  There is no indication that additional records exist or where they may be located, and the Veteran has not responded to any of VA's requests for evidence with service records.  In addition, the record indicates that the Veteran received private treatment for her claimed condition at a private facility referenced in the record as St. Luke's.  The July 2008 VA examiner noted that records from this facility would be helpful in determining the nature and etiology of the Veteran's claimed disability.  In a December 2009 letter, the Veteran was asked to complete and return a medical release to allow for VA to obtain treatment records from St. Luke's on her behalf.  No response to this request was received.  The Board therefore finds that VA has made reasonable attempts to assist the Veteran in developing evidence to substantiate her claims. 

The Veteran's representative contends that a remand is required as the hearing officer who conducted the February 1998 hearing at the RO did not comply with the requirements of 38 C.F.R. § 3.103(c)(2) (2011).  Under this regulation, it is the responsibility of the VA employee conducting the hearing to fully explain the issues and suggest the submission of evidence which the claimant may have overlooked which would be advantageous to the claimant's position.  Id.  The Board notes that VA has fully complied with the requirements of the duty to notify and informed the Veteran in multiple letters throughout the claims period of what evidence could be used to substantiate her claims.  In addition, the hearing officer conducting the February 1998 hearing clearly informed the Veteran through questions and statements that private treatment records that were not yet included in the claims file would help aid her claims for service connection.  The Veteran and her representative were also clearly informed of the issues on appeal, as the representative listed them for the record at the start of the hearing.  The Board also notes that the Veteran has not identified any prejudice that might have resulted from the hearing officer's claimed failure to comply with 38 C.F.R. § 3.103(c)(2).  The Veteran was also provided the opportunity for another hearing, this time before the Board, but no response to a December 2006 hearing clarification letter was ever received.  Thus, the Board finds that remand for another hearing is not necessary and would serve no other purpose other than to further delay final disposition of the claims which have already been remanded by the Board five times.  

The Board also finds that VA has complied with the June 2000, July 2003, December 2007, March 2009, and September 2010 remand orders of the Board.  In response to the Board's remands, the Veteran was provided proper notice under the VCAA, records from the SSA were associated with the claims file, and a proper VA examination was completed in July 2011.  Although the September 2010 remand ordered that the Veteran's records from VA's Vocational Rehabilitation program should be associated with the claims file, the Board notes that these records were requested in the context of the claim for entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).  There is no indication that the Veteran's Vocational Rehabilitation file would contain evidence pertinent to the claims currently before the Board and the claim for TDIU was fully granted in a February 2012 rating decision.  Therefore, the Veteran's Vocational Rehabilitation records are not necessary to decide the claims for service connection for a chronic cough and shortness of breath and VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

	(CONTINUED ON NEXT PAGE)











ORDER

Entitlement to service connection for a chronic cough, to include as due to an undiagnosed illness, is denied. 

Entitlement to service connection for shortness of breath, to include as due to an undiagnosed illness, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


